 

Exhibit 10.35

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT is made as of September 18, 2014 by and between AXION
INTERNATIONAL HOLDINGS, INC., a Colorado corporation having an address at c/o
SGR Investments LLC, 5301 Wisconsin Avenue, N.W., Suite 510, Washington, DC
20015 (“Borrower”) and EAGLEBANK, a Maryland banking corporation (“Lender”).

 

RECITALS

 

Borrower has requested Lender to make a loan to Borrower in the maximum
principal amount of $4,000,000.00 (the “Loan”). Lender has required, as a
condition precedent to making the Loan, that Borrower execute and deliver this
Loan Agreement.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of these premises, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Borrower and Lender agree as follows:

 

1.            DEFINITIONS AND GENERAL RULES OF CONSTRUCTION

 

1.1.         Definitions. In this Agreement, all defined terms are capitalized
and have the meaning given on Exhibit A attached hereto and made a part hereof.

 

1.2.         Accounting Terms. All accounting terms not specifically defined
herein shall have the meanings assigned to them as determined by income tax
accounting principles, consistently applied.

 

1.3.         Tense; Gender; Section Headings. In this Agreement, the singular
includes the plural and vice versa. Each reference to any gender also applies to
any other gender. The Section headings are for convenience only and are not part
of this Agreement.

 

2.            ADVANCES OF THE LOAN

 

2.1          Advances of Loan Proceeds. Borrower shall request advances and
re-advances of the Loan in order to fund renovations to an operations plant
owned by Borrower in Zanesville, Ohio, and for short-term-working capital needs
by submitting a written request on a form prescribed by Lender, accompanied by
such other documentation as Lender shall reasonably request.

 

3             REPRESENTATIONS AND WARRANTIES

 

3.1          Representations and Warranties. Borrower represents and warrants to
Lender as follows:

 

3.1.1           Binding Agreement. The Note, this Agreement and the other Loan
Documents constitute the valid and legally binding obligations of Borrower,
enforceable in accordance with their respective terms.

 

3.1.2           Information. All information contained in any financial
statement, application, schedule, report, certificate, opinion, or any other
document given by Borrower or by any other Person in connection with the Loan or
with any of the Loan Documents is in all respects true and accurate, and neither
Borrower nor any other Person has omitted to state any material fact or any fact
necessary to make such information not misleading.

 

3.1.3           Financial Statements. The financial statements of Borrower
delivered to Lender prior to the date of this Agreement are true and correct in
all material respects and fairly present the financial condition of Borrower as
of their respective dates, and no material adverse change has occurred in the
financial condition of Borrower since the respective dates thereof.

 

1

 

  

3.1.4           No Litigation. There are no actions, suits, or proceedings
pending or, to the knowledge of Borrower, threatened against Borrower at law or
in equity or before or by any governmental authority, which Borrower believes
will have a material adverse impact upon Borrower’s financial position. Borrower
is not in default with respect to any order, writ, injunction, decree, or demand
of any court or any governmental authority.

 

3.1.5           No Breach of Other Agreements. The consummation of the
transactions contemplated by this Agreement and the performance of this
Agreement and the other Loan Documents will not result in any breach of, or
constitute a default under, any mortgage, deed of trust, lease, loan or credit
agreement, or any other instrument to which Borrower is a party or by which
either may be bound or affected.

 

3.1.6           No Violation of Laws. The consummation of the Loan will not
violate or result in a violation of any provision of any applicable federal,
state or local law, statute, rule or regulation, or any order of any court or
other governmental authority having jurisdiction, or any authorized official,
board, department, instrumentality, or agency thereof.

 

3.1.7           Name; Location of Places of Business; Other Information Relevant
to Perfection. Borrower’s correct legal name is as specified on the signature
lines of this Agreement, and each legal name of Borrower for the previous 12
years (if different from Borrower’s current legal name) is as specified on
Exhibit B of this Agreement.

 

3.2          Continuing Nature of Representations and Warranties. Borrower
hereby represents, warrants, covenants and agrees that the representations and
warranties made by Borrower in Section 3.1 (other than those that by their terms
are specifically made as of the date of this Agreement) shall remain true and
accurate in all respects throughout the term of the Loan.

 

4            AFFIRMATIVE COVENANTS

 

Until payment in full of all of the Liabilities:

 

4.1          Payment and Performance. Borrower shall pay the Liabilities as and
when due and payable and shall perform, comply with, and observe all of the
terms and conditions of the Loan Documents.

 

4.2          Costs of Transaction. Borrower shall pay all reasonable costs and
expenses incident to the making of the Loan and perfection of Lender’s security
interests under this Agreement and the other Loan Documents, including but not
limited to reasonable attorneys’ fees incurred by Lender.

 

4.3          Notice of Litigation. Borrower shall notify Lender promptly of any
litigation which Borrower believes will have a material adverse impact upon
Borrower’s financial position instituted or threatened against Borrower (to the
extent Borrower has knowledge thereof) and of the entry of any judgment against
any of Borrower’s assets or properties.

 

4.4.         Taxes. Borrower shall pay and discharge all Taxes prior to the date
when any interest or penalty would accrue for the nonpayment thereof.

 

4.5.         Payment of Indebtedness to Others. Borrower shall pay when and as
due all indebtedness due to third Persons.

 

4.6.         Further Assurances and Corrective Instruments. Borrower, upon
reasonable request by Lender from time to time, shall execute and deliver, or
cause to be executed and delivered, such supplements hereto and such further
instruments as may be required by Lender for carrying out the intention of the
parties to, or facilitating the performance of, this Agreement. If Borrower
fails to respond to any request by Lender to execute any such document within 10
calendar days after a request by Lender, Borrower hereby appoints Lender or any
officer of Lender as Borrower’s attorney in fact for purposes of executing such
document in Borrower’s name, which power of attorney is coupled with an interest
and irrevocable.

 

2

 

  

4.7.          Expense Payments. If Borrower shall fail to make any payment or
otherwise fail to perform, observe, or comply with any of the conditions,
covenants, terms, or agreements contained in this Agreement, Lender, upon five
(5) business days’ notice to Borrower and without waiving or releasing any
obligation or any Event of Default may (but shall be under no obligation to) at
any time thereafter make such payment or perform such act for the account of and
at the expense of Borrower, and may enter upon any premises of Borrower for that
purpose and take all such action thereon as Lender may, in its reasonable
discretion consider necessary or appropriate for such purpose. All sums so paid
or advanced by Lender (“Expense Payments”), together with interest thereon from
the date paid, advanced, or incurred until repaid in full at a per annum rate of
interest equal at all times to the default rate of interest described in the
Note, shall be paid by Borrower to Lender upon demand by Lender.

 

4.8.          Maintenance of Accounts. Borrower and its affiliates shall
maintain the current level of their deposit relationship with Lender.

 

4.9           Financial Reporting. So long as the Liabilities remain
outstanding, Borrower shall furnish to Lender (i) its annual federal tax returns
(and any extension requests), including all schedules and attachments thereto,
within thirty (30) days of filing, (ii) its fiscal year-end,
accountant-prepared, audited financial statements, on or before May 31st of each
year and (iii) its quarterly, internally-prepared, financial statements, on or
before thirty (30) days following the end of each calendar quarter. In addition,
On or before September 1st of each year, so long as the Liabilities remain
outstanding, Borrower shall cause each guarantor of the Loan to furnish to
Lender a personal financial statement for the previous calendar year reporting
assets, liabilities, net worth, calendar year cash flow and a detail of any and
all contingent liabilities, such personal financial statement to be accompanied
by copies of bank and/or brokerage statements supporting the liquid assets
identified in such personal financial statement. Borrower shall also cause each
guarantor of the Loan to furnish to Lender his annual federal tax returns (and
any extension requests), including all schedules and attachments thereto, within
thirty (30) days of filing. Borrower will promptly deliver to Lender and such
other financial information as Lender may from time to time reasonably require.

 

5             DEFAULT AND REMEDIES

 

5 .1         Events of Default. The occurrence of any of the following events
shall constitute an Event of Default under this Agreement and under the other
Loan Documents:

 

(a)          Failure to Pay. Borrower fails to pay within ten (10) days of when
due, any of the Liabilities.

 

(b)          Failure to Perform. Borrower fails to observe or perform any
covenant or agreement contained in this Agreement, and such failure continues
for thirty (30) days following written notification by Lender of such failure.

 

(c)          Failure of Representation or Warranty. If any representation or
warranty contained in this Agreement or any information contained in any
financial statement, application, schedule, report, or any other document given
by Borrower in connection with the Loan or this Agreement shall fail to be true,
accurate and complete and not misleading

 

(d)          Default Under Other Loan Documents. An event of default (as defined
therein) occurs under any of the other Loan Documents.

 

(e)          Judgment. Any judgment in excess of $50,000.00 is entered against
Borrower or any attachment or other levy against the property of Borrower with
respect to a claim remains unpaid, unstayed on appeal, undischarged, unbonded,
and undismissed for a period of 30 calendar days.

 

3

 

  

(f)          Material Adverse Change. Lender determines in good faith that a
material adverse change has occurred in the financial condition of Borrower from
the financial condition set forth in the most recent financial statement
furnished to Lender, or from the financial condition of Borrower most recently
disclosed to Lender in any manner. In furtherance and not in limitation of the
foregoing, each of the following events shall constitute a material adverse
change: (i) if Borrower generally is unable to pay debts as they mature; (ii)
the filing of any petition for relief under the Bankruptcy Code or any similar
federal or state statute by Borrower; (iii) the filing of any petition for
relief under the Bankruptcy Code or any similar federal or state statute against
Borrower, which petition is not unconditionally dismissed within 60 days after
it is filed; (iv) an application for the appointment of a receiver or custodian
for, the making of a general assignment for the benefit of creditors by, or the
insolvency of Borrower; (v) the transfer of assets by Borrower for other than
reasonably equivalent value except for customary charitable and political
contributions, family gifts and transfers for estate planning purposes and (vi)
death of a guarantor of the Loan. Notwithstanding the foregoing, in the event of
a material adverse change under clause (vi) above, an Event of Default shall
occur only in the event the estate of such guarantor fails to assume and
reaffirm the obligations of such guarantor in writing to Lender within thirty
(30) days.

 

5.2          Remedies of Lender. Upon the occurrence of any Event of Default, in
addition to all other rights and remedies available to Lender under the Loan
Documents and applicable law, Lender shall have the following rights and
remedies:

 

5.2.1           Set-Off. Lender may set-off any amounts in any individual
personal (as opposed to joint or business operating) account or represented by
any certificate with Lender in the name of Borrower or in which Borrower has an
interest.

 

5.2.2           Other Remedies. Lender may pursue such other remedies provided
for in the Loan Documents or permitted by law, which Lender may deem
appropriate, it being specifically understood and agreed that any remedies may
be exercised in the alternative or cumulatively in the sole discretion of
Lender.

 

5.2.3           Liquidation Costs. Borrower shall reimburse and pay to Lender
upon demand all Liquidation Costs, including without limitation attorneys’ fees
and expenses, advanced, incurred by, or on behalf of Lender in collecting and
enforcing the Liabilities and the Loan Documents. All Liquidation Costs shall
bear interest payable by Borrower to Lender upon demand from the date advanced
or incurred until paid in full at a per annum rate of interest equal the default
rate of interest described in the Note.

 

5.2.4           No Waiver, Etc. No failure or delay by Lender to insist upon the
strict performance of any term, condition, covenant, or agreement of this
Agreement or of any of the other Loan Documents, or to exercise any right,
power, or remedy consequent upon a breach thereof, shall constitute a waiver of
any such term, condition, covenant, or agreement or of any such breach, or
preclude Lender from exercising any such right, power, or remedy at any later
time or times. By accepting payment after the due date of any amount payable
under this Agreement or under any of the other Loan Documents, Lender shall not
be deemed to waive the right either to require prompt payment when due of all
other amounts payable under this Agreement or any of the other Loan Documents,
or to declare an Event of Default for failure to effect such prompt payment of
any such other amount.

 

6             MISCELLANEOUS

 

6.1          Notices. Any notice, demand or request shall be provided in
writing, shall be delivered to the address noted below and shall be deemed
fulfilled (i) upon personal service, hand delivery or receipt of facsimile
confirmation, or (ii) on the date receipt is acknowledged if deposited in any
post office or letter box, postage prepaid, by certified mail, return receipt
requested, or (iii) on the next business day after deposited with a recognized
overnight courier. All notices shall be sent to the following address (or such
other address as the parties hereto may provide in writing from time to time):

 



4

 



 

If to Borrower to: c/o SGR Investments LLC   5301 Wisconsin Avenue, N.W.   Suite
510   Washington, DC 20015
Attn: Mr. Samuel Rose
Fax No: 202-686-3617     If to Lender to: EAGLEBANK   7815 Woodmont Avenue  
Bethesda, Maryland 20814   Attn: Kenneth Scales, Senior Vice President   Fax
No.: 301-718-8973

 

6.2           Liability of Lender. Lender, by the acceptance and performance of
this Agreement, does not assume any liability, and Borrower hereby releases
Lender and Lender’s agents, employees and attorneys from any such liability, and
no claim shall be made by Borrower upon Lender or such employees or agents for
or on account of any matter or thing in excess of the balance of the Loan
proceeds not yet advanced to Borrower.

 

6.3           Survival of Agreements. All agreements, covenants,
representations, and warranties of Borrower made in this Agreement shall survive
the making of the advances under this Agreement.

 

6.4           Successors. This Agreement shall be binding upon and inure to the
benefit of Borrower, its heirs, personal representatives, successors, and those
assigns approved in writing by Lender, and upon and to Lender, its successors
and assigns.

 

6.5           Applicable Law. This Agreement is made, executed, and delivered in
the State of Maryland, and Maryland law (but excluding Maryland principles of
conflicts of laws) shall govern its interpretation, performance, and
enforcement.

 

6.6           Assignment not Effective. Any attempted assignment or transfer of
Borrower’s’ rights under this Agreement without the prior written consent of
Lender shall be void.

 

6.7           Obligations of Borrowers. Borrower’s obligations and
representations under this Agreement shall be in addition to all obligations,
covenants, and representations made by or on behalf of Borrower in all other
documents delivered in connection with the Loan and the transactions
contemplated hereby.

 

6.8           No Oral Modification. Neither this Agreement nor any term,
condition, representation, warranty, covenant, or agreement set forth in this
Agreement may be changed, waived, discharged, or terminated orally but only by
an instrument in writing by the party against whom such change, waiver,
discharge, or termination is sought.

 

6.9           Integration. This Agreement and the Loan Documents constitute the
entire agreement between Lender and Borrower regarding the Loan, and shall
completely and fully supersede all other prior agreements, both written and
oral, between Borrower and Lender regarding their respective rights,
obligations, and responsibilities relating to the Loan.

 

6.10         Severability. If any provision or part of any provision of this
Agreement shall for any reason be held invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision of this Agreement and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision or part thereof had never been
contained herein, but only to the extent of its invalidity, illegality, or
unenforceability.

 

5

 

  

6.11         Time. Time is of the essence of all of Borrower’s obligations under
this Agreement.

 

7             CONSENTS AND WAIVERS

 

7.1           Consent to Jurisdiction. Borrower consents to the nonexclusive
jurisdiction of any and all state and federal courts in the State of Maryland
with jurisdiction over Borrower and Borrower assets. Borrower agrees that any
controversy arising under or in relation to this Agreement or any of the other
Loan Documents shall be litigated exclusively in the State of Maryland. The
state and federal courts and authorities with jurisdiction in the State of
Maryland shall have nonexclusive jurisdiction over all controversies which may
arise under or in relation to this Agreement, including without limitation those
controversies relating to the execution, interpretation, breach, enforcement or
compliance with this Agreement or any other issue arising under, related to, or
in connection with any of the Loan Documents. Borrower irrevocably consents to
service, jurisdiction, and venue of such courts for any litigation arising from
the this Agreement or any other Loan Document, and waives any other venue to
which it might be entitled by virtue of domicile, habitual residence or
otherwise.

 

7.2           Jury Trial Waiver. Borrower and Lender hereby waive trial by jury
in any action or proceeding to which Borrower or Lender may be parties, arising
out of or in any way pertaining to this Agreement or any of the other Loan
Documents. It is agreed and understood that this waiver constitutes a waiver of
trial by jury of all claims against all parties to such actions or proceedings,
including claims against parties who are not parties to this Agreement. This
waiver is knowingly, willingly and voluntarily made by Borrower, and Borrower
hereby represents that no representations of fact or opinion have been made by
any individual to induce this waiver of trial by jury or to in any way modify or
nullify its effect. Borrower further represents that it has been represented in
the signing of this Agreement and in the making of this waiver by independent
legal counsel, selected of its own free will, and that it has had the
opportunity to discuss this waiver with counsel.

 

6

 

  

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
executed under seal as of the date first above written.

 

  BORROWER:       AXION INTERNATIONAL HOLDINGS, INC.   a Colorado limited
liability company       By: /s/ Thomas Bowersox [SEAL]   Name: Thomas Bowersox  
  Title: Secretary  

 

    LENDER:           EAGLEBANK, a Maryland banking corporation      
[tex10-35pg7.jpg]   By: /s/ Kenneth Scales (SEAL)     Name: Kenneth Scales    
Title: Senior Vice President

 

7

 

  

Acknowledgment

 

STATE OF MARYLAND, CITY/COUNTY OF MONTGOMERY, TO WIT:

 

I HEREBY CERTIFY that on this 18th day of September 2014, before me, the
subscriber, a Notary Public of the jurisdiction aforesaid, personally appeared
Thomas Bowersox, and acknowledged that he executed the foregoing document as the
duly authorized Secretary of AXION INTERNATIONAL HOLDINGS, INC., a Colorado
corporation, for the purposes therein contained.

 

IN WITNESS MY Hand and Notarial Seal.

 

  /s/ Karen V. Gunther (SEAL)   NOTARY PUBLIC  

  

[tex10-35b.jpg] 

 

My Commission Expires:



 

9-28-16    [tex10-35a.jpg]  

 

STATE OF MARYLAND, CITY/COUNTY OF MONTGOMERY, TO WIT:

 

I HEREBY CERTIFY that on this 18th day of September, 2014, before me, the
subscriber, a Notary Public of the jurisdiction aforesaid, personally appeared
Kenneth Scales, and acknowledged himself to be a Senior Vice President of
EAGLEBANK, a Maryland banking corporation, and acknowledged that he, being
authorized so to do, executed the foregoing document for the purposes therein
contained, in the aforementioned capacity.

 

IN WITNESS MY Hand and Notarial Seal.

 

  /s/ Porcha M. Snowden (SEAL)   NOTARY PUBLIC  

 

My Commission Expires:   Sept. 23, 2015  

 

  PORCHA M. SNOWDEN   Notary Public   Montgomery County   Maryland   My
Commission Expires Sept. 23, 2015

 

8

 

 

EXHIBIT A

 

Definitions

 

Agreement means this Loan Agreement, including all schedules and exhibits
hereto, as it may be amended, restated, extended, consolidated or increased from
time to time.

 

Borrower means Axion International Holdings, Inc.

 

Code means the Internal Revenue Code of 1986, as amended, and the income tax
regulations now or hereafter issued thereunder.

 

Event of Default means any of those events described in Section 5.1 of this
Agreement.

 

Expense Payment has the meaning ascribed to it in Section 4.11 of this
Agreement.

 

IRS means the Internal Revenue Service.

 

Lender means EagleBank.

 

Liabilities means: the obligation of Borrower to pay: (i) the unpaid principal
amount of the Note, plus all accrued and unpaid interest thereon; and (ii) all
other charges, interest, and expenses chargeable by Lender to Borrower under the
Note, this Agreement and the other Loan Documents.

 

Lien means any mortgage, deed of trust, pledge, security interest, assignment,
encumbrance, lien, or charge of any kind, including without limitation any
conditional sale or other title retention agreement, any lease in the nature
thereof, and the filing of or agreement to give any financing statement under
the Uniform Commercial Code of any jurisdiction.

 

Liquidation Costs means all expenses, charges, costs, and fees (including
without limitation attorneys’ fees and expenses) of any nature whatsoever paid
or incurred by or on behalf of Lender in connection with: (a) the collection or
enforcement of any of the Liabilities; and (b) the collection or enforcement of
any of the Loan Documents.

 

Loan means the revolving loan in the maximum principal amount of Four Million
Dollars ($4,000,000) made by Lender to Borrower, as evidenced by the Note.

 

Loan Documents means collectively the Note, this Agreement, and all other
instruments, documents, and agreements now or hereafter evidencing, securing,
guaranteeing, indemnifying, or given by Borrower or any third party in
connection with the Loan or any of the other Liabilities, as such documents may
be amended, restated, extended, spread, consolidated or increased from time to
time.

 

Note means that certain Promissory Note of even date herewith in the principal
amount of $4,000,000.00 made by Borrower to the order of Lender, as it may be
amended, restated, extended, consolidated or increased from time to time.

 

Person means an individual, an estate, a trust, a corporation, a partnership, a
limited liability company, a government or governmental agency or
instrumentality and any other legal entity.

 

Taxes means all taxes and assessments, whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, of every character (including all
penalties or interest thereon), which at any time may be assessed, levied,
confirmed, or imposed on Borrower or any of Borrower’s properties or assets or
income or any part thereof or in respect of any of Borrower’s franchises,
businesses, income or profits, and all claims for sums which by law have or
might become a lien or charge upon any of Borrower’s properties or assets or any
part thereof.

 

 

 

  

EXHIBIT B

 

Borrower’s correct legal name: Axion International Holdings, Inc.     Other
legal names used by   Borrower during the   previous 12 years: Analytical
Surveys, Inc.     Borrower’s employer identification number:       Address of
Borrower: c/o SGR Investments LLC   5301 Wisconsin Avenue, N.W.   Suite 510  
Washington, DC 20015

 

 

 